Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was previously given in an interview with Charles E. Maurer, III previously on October 30, 2020 and December 18, 2020.

1.	(Currently Amended)  A building management system comprising:
an entity database storing a plurality of interconnected smart entities, the plurality of interconnected smart entities comprising: 
object entities representing a plurality of devices of building equipment, people within a building, or spaces within the building; and 
data entities representing data associated with the plurality of devices of building equipment, people within the building, or spaces within the building, the plurality of interconnected smart entities being interconnected by relational objects indicating semantic relationships between the object entities and the data entities;
a software defined gateway configured to receive information technology (IT) data and operational technology (OT) data from a plurality of different data sources, wherein:
the IT data describe one or more characteristics of the plurality of devices of building equipment, people within the building, or spaces within the building, the one or more characteristics being static or changing at a first rate; and 
the OT data describe one or more states or conditions of the plurality of devices of building equipment, people within the building, or spaces within the building, the one or more states or conditions being dynamic or changing at a second rate faster than the first rate; and
an entity service configured to create a new smart entity in the entity database or update an existing smart entity in the entity database using the IT data and the OT data, the new smart entity or the existing smart entity comprising one or more first attributes having values derived from the IT data and one or more second attributes having values derived from the OT data.

2.	(Original)  The building management system of Claim 1, wherein the software defined gateway is configured to use a different communications protocol to communicate with each of the plurality of different data sources, the communication protocols comprising at least one of BACnet, Modbus, LonTalk, SQL, JMS, AMQP, MQTT, FTP, or HTTP.

3.	(Currently Amended)  The building management system of Claim 1, wherein the plurality of different data sources comprise at least two of internet of things (IoT) devices, building equipment, a weather service, a news service, a document service, or a media service.

4.	(Original)  The building management system of Claim 1, wherein the IT data describe at least one of a relationship between a building equipment device and other building equipment devices or a relationship between the building equipment device and a space within the building.

5.	(Currently Amended)  The building management system of Claim 1, wherein the OT data comprise event data received in real-time from building equipment installed within [[a]] the building, the building equipment comprising at least one of a chiller, a boiler, a sensor, a cooling tower, and air handling unit, a rooftop unit, a variable air volume unit, lighting equipment, security equipment, or fire detection equipment.

6.	(Original)  The building management system of Claim 1, wherein the OT data comprise data samples collected from building equipment devices comprising at least one of sensors, actuators, electronics, vehicles, or home appliances.

7.	(Original)  The building management system of Claim 1, wherein a first smart entity of the plurality of interconnected smart entities comprises a first attribute identifying a physical 

8.	(Original)  The building management system of Claim 1, wherein the entity service is configured to create and manage the plurality of interconnected smart entities;
the object entities comprising a first object entity representing a physical building equipment device; and
the data entities comprising a timeseries representing data generated by the physical building equipment device, the timeseries comprising a first attribute identifying the first object entity and a second attribute storing a most recent value of a dynamic variable associated with the physical building equipment device.

9.	(Currently Amended)  A building management system for managing data relating to a plurality of physical building equipment devices connected to one or more electronic communications networks, comprising:
one or more non-transitory computer-readable storage media having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to:
store a plurality of interconnected smart entities in an entity database plurality of interconnected smart entities comprising: 
object entities representing a plurality of devices of building equipment, people within a building, or spaces within the building; and 
data entities representing data associated with the plurality of devices of building equipment, people within the building, or spaces within the building, the plurality of interconnected smart entities being interconnected by relational objects indicating semantic relationships between the object entities and the data entities;
receive information technology (IT) data and operational technology (OT) data from a plurality of different data sources, wherein: 
one or more characteristics being static or changing at a first rate; and 
the OT data describe one or more states or conditions of the plurality of devices of building equipment, people within the building, or spaces within the building, the one or more states or conditions being dynamic or changing at a second rate faster than the first rate; and
create a new smart entity in the entity database or update an existing smart entity in the entity database using the IT data and the OT data, the new smart entity or the existing smart entity comprising one or more first attributes having values derived from the IT data and one or more second attributes having values derived from the OT data.

10.	(Original)  The building management system of Claim 9, wherein the instructions cause the one or more processors to use a different communications protocol to communicate with each of the plurality of different data sources, the communication protocol comprising at least one of BACnet, Modbus, LonTalk, SQL, JMS, AMQP, MQTT, FTP, or HTTP.

11.	(Currently Amended)  The building management system of Claim 9, wherein the plurality of different data sources comprise at least two of internet of things (IoT) devices, building equipment, a weather service, a news service, a document service, or a media service.

12.	(Original)  The building management system of Claim 9, wherein the IT data describe at least one of a relationship between a building equipment device and other building equipment devices or a relationship between the building equipment device and a space within the building.

13.	(Currently Amended)  The building management system of Claim 9, wherein the OT data comprise event data received in real-time from building equipment installed within [[a]] the building, the building equipment comprising at least one of a chiller, a boiler, a sensor, a cooling 

14.	(Original)  The building management system of Claim 9, wherein the OT data comprise data samples collected from building equipment devices comprising at least one of physical devices, sensors, actuators, electronics, vehicles, or home appliances.

15.	(Original)  The building management system of Claim 9, wherein a first smart entity of the plurality of interconnected smart entities comprises a first attribute identifying a physical building equipment device represented by the first smart entity and a second attribute storing a most recent value of a dynamic variable associated with the physical building equipment device.

16.	(Original)  The building management system of Claim 9, wherein the instructions cause the one or more processors to create and manage the plurality of interconnected smart entities;
the object entities comprising a first object entity representing a physical building equipment device; and
the data entities comprising a timeseries representing data generated by the physical building equipment device, the timeseries comprising a first attribute identifying the first object entity and a second attribute storing a most recent value of a dynamic variable associated with the physical building equipment device.

17.	(Currently Amended)  A method for managing data relating to a plurality of physical building equipment devices connected to one or more electronic communications networks, comprising:
storing a plurality of interconnected smart entities in an entity base, the plurality of interconnected smart entities comprising: 
object entities representing a plurality of devices of building equipment, people within a building, or spaces within the building; and 
plurality of interconnected smart entities being interconnected by relational objects indicating semantic relationships between the object entities and the data entities;
receiving information technology (IT) data and operational technology (OT) data from a plurality of different data sources, wherein: 
the IT data describe one or more characteristics of the plurality of devices of building equipment, people within the building, or spaces within the building, the one or more characteristics being static or changing at a first rate; and 
the OT data describe one or more states or conditions of the plurality of devices of building equipment, people within the building, or spaces within the building, the one or more states or conditions being dynamic or changing at a second rate faster than the first rate; and
creating a new smart entity in the entity database or updating an existing smart entity in the entity database using the IT data and the OT data, the new smart entity or the existing smart entity comprising one or more first attributes having values derived from the IT data and one or more second attributes having values derived from the OT data. [[.]]

18.	(Original)  The method of Claim 17, further comprising using a different communications protocol to communicate with each of the plurality of different data sources, the communication protocol comprising at least one of BACnet, Modbus, LonTalk, SQL, JMS, AMQP, MQTT, FTP, or HTTP.

19.	(Currently Amended)  The method of Claim 17, wherein the plurality of different data sources comprise at least two of internet of things (IoT) devices, building equipment, a weather service, a news service, a document service, or a media service.

20.	(Currently Amended)  The method of Claim 17, wherein: 

the OT data comprise event data received in real-time from building equipment installed within [[a]] the building, the building equipment comprising at least one of a chiller, a boiler, a sensor, a cooling tower, and air handling unit, a rooftop unit, a variable air volume unit, lighting equipment, security equipment, or fire detection equipment.

21. 	(New)  The building management system of Claim 1, wherein the relational objects indicating the semantic relationships include a relational object indicating a semantic relationship that is a type of relationship of a plurality of types of relationships between a first entity and a second entity.

22. 	(New)  The building management system of Claim 21, wherein the relational object indicates the type of relationship of the semantic relationship with an attribute.

Conclusion
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status informationfor published applications may be obtained from either Private PAIR or PublicPAIR. Status information for unpublished applications is available through

/Chirag R Patel/
Primary Examiner, Art Unit 2454